Citation Nr: 0329735	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1979.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied service connection for 
degenerative joint disease of the lumbar spine.  


FINDINGS OF FACT

1.  The veteran's service medical records indicate he was 
treated for low back pain in service in September 1972, June 
1974, April 1976, October 1977, and in October and November 
1979.  

2.  The veteran has submitted a statement from a co-worker 
(during 1981 through 1983) who remembered the veteran had 
back pain and that efforts were made to assist the veteran 
with his work duties to minimize strain on the veteran's 
back.  

3.  November 1986 VA records include X-ray findings of disc 
space narrowing at L-3,4 with vertebral marginal hypertrophic 
changes.  

4.  The evidence is at least in equipoise as to whether the 
veteran's current degenerative joint disease of the lumbar 
spine is causally related to an in-service low back injury 
service.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the 
lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

In making the above determination, the Board is cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, as the decision which follows 
grants the benefit sought, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background.  The claims folder contains a DD 214, 
which indicates the veteran had active service from November 
1975 to December 1979.  Also it noted the veteran had four 
years and nine months of prior active duty.  

The veteran submitted his application for VA benefits in 
December 2000.  He wrote on his application that he had 
served from February 1971 to November 1975 and from November 
1975 to December 1979.  He indicated he had been treated in 
service in 1972 for back pain and then beginning in 1996 at 
the VA Medical Center in Topeka.  

The veteran submitted an in-service Accident/Injury report 
dated in October 1979, which shows that he sustained a back 
injury while on active duty when he reached for a hammer and 
his back "snapped".  The diagnosis was possible muscle 
sprain/strain to the lower back of seven years duration of 
undetermined origin.  

Service enlistment examination in February 1971 noted the 
spine was normal.  On his Report of Medical History the 
veteran denied a history of recurrent back pain.  In 
September 1972 the veteran sought treatment for back pain.  
Service medical records reveal an impression of slight back 
muscle strain.  In June 1974 the veteran complained of back 
pain in the lumbar region.  He reported a history of periodic 
pain.  It occurred when bending over or sitting at times.  He 
stated that lying down still reduced the pain.  The 
impression was lumbar strain.  April 1976 records noted the 
veteran was experiencing low back pain.  He had a problem 
with it on and off for the past four years.  The examiner 
noted the veteran appeared to be in a lot of pain.  X-rays 
revealed there were Schmorl's nodes present from the L1 
through L3 with end plate irregularities and findings 
compatible with old Scheuerman's disease.  No other 
abnormalities were seen.  

In October 1977 the veteran complained of low back pain of 
five days duration.  He had muscle spasm around L-5 and the 
coccyx.  Palpation increased the pain.  The veteran again 
sought treatment for low back pain in October 1979.  The pain 
was irregular, his spine and legs tingled when he stood.  He 
was in a stooping position.  Some abnormality of the right 
side was noted as compared to the left.  The area appeared to 
protrude a bit more than the left side of the spine.  It did 
not appear to be a muscle spasm or strain.  The assessment 
was low back pain due of unknown etiology.  The veteran 
returned the next day with severe pain.  He was not able to 
sleep and medication did not help him.  The veteran was given 
Valium for severe muscle spasm.  The following day the 
veteran returned; severe lumbar muscle spasm was diagnosed 
and Valium was prescribed.  He returned for follow-up the 
next day on November 1, and X-rays taken at that time were 
negative.  There was no muscle spasm, reflexes were three 
plus at the knees and two plus at the ankles, strength was 
measured as five/five and equal, and straight leg raising was 
negative.  The impression was muscle strain.  The veteran was 
ordered to bed rest.  The service separation examination in 
October 1979 noted the spine was normal.  On his Report of 
Medical History the veteran checked he had a history of 
recurrent back pain.  He also noted an inability to perform 
certain motions, assume certain positions, when he had pain 
in the lower back.  

The veteran also submitted copies of his VA medical records 
that included November 1996 X-rays of the lumbosacral spine, 
which revealed disc space narrowing at L3-4 with vertebral 
marginal hypertrophic changes at that level.  There was no 
evidence of spondylolisthesis.  

A January 2001 computed tomography examination of the lumbar 
spine from T-12 to S1 revealed facet joint arthropathy 
without lateral recess and stenosis.  The sagittal diameter 
of the canal at L3-L4 measured only .88 centimeters 
compatible with acquired central canal bone stenosis.  Left 
sided disk herniation at L4-5 could not be excluded.  
Correlation with the Magnetic Resonance Imaging (MRI) was 
suggested.  Schmorl's nodes in the superior plates of L1, L2 
were observed.  The MRI also revealed narrowing of the 
intervertebral spaces T11-12, T12-L1, L-3,4 and L5-S1, and 
foraminal encroachment at L3-4, L4-5 and L5-S1 could not be 
excluded, bilaterally.  The impression noted was degenerative 
joint disease, disk herniation, acquired central canal bone 
stenosis, and possible foraminal encroachment.  

The veteran's records from the VA Medical Center in Topeka 
include a February 2001 MRI study, which resulted in an 
impression of degenerative osteoarthritis of the lumbar 
spine; disc protrusion and herniation at level of L3-4, which 
extended to the lower aspect of the neural vertebral 
foraminal at the right side; spinal stenosis at the same 
level; and disc protrusion and herniation at the level of L4-
5 and to a lesser degree at L5-S1.  It was also noted that 
there was no definite canal stenosis in those areas.  

The RO arranged for the veteran to be examined by VA in 
January 2002.  The examiner was asked to address the etiology 
of Scheureman's disease and whether it was congenital, and/or 
was aggravated in service.  

The VA examiner in January 2002 indicated he reviewed the 
claims folder and clearly noted review of specific VA 
records.  In his recitation of the veteran's history of back 
pain in service medical records he only referred to the 1972 
entry and the episode of back pain in 1979.  

The VA physician in his conclusion addressed the RO's 
questions in part as follows:

In conclusion, we are dealing with a 51 
year old male who sustained a trivial 
back injury in 1972 or 1973 with another 
episode in 1979.  He had absolutely no 
back problem, at least no significant 
back problem, until 1996, at which time 
he sought medical attention....

It is very difficult to relate this 
condition to the injury sustained during 
military service.  It is possible that it 
is connected, but I am not really sure.  

The veteran then submitted a statement in support of claim 
with a letter from his VA treating physician dated in March 
2002.  The veteran asserted he had pain and back problems 
since his separation from the service.  He did not have any 
medical treatment because he did not have insurance and could 
not afford the time away from work.  Also, the only treatment 
he was offered in service were muscle relaxers and pain 
medicine which had not provided satisfactory relief.  He 
contended he had been in the military for 8 years and that 
his records demonstrated evidence of a continuous disability 
of the lumbar area and spine.  The VA treating physician 
stated the veteran's initial back injury occurred 27 years 
ago while the patient was in the service.  

The RO asked the VA physician who examined the veteran in 
January 2002 to clarify his opinion.  The claims folder 
contains two addendums to the January 2002 VA examination 
report.  The first reads in part as follows:

I have reviewed my report and I think 
that what is striking to me is that the 
veteran sustained a trivial back injury 
in 1972/73 and another episode in 1979 
and then for a long period of time he did 
not have any back problems until 1996 
which brings us to almost 17 years with 
no back problems.  He presents now with 
degenerative disk disease of the 
lumbosacral spine.  I would say that the 
chance to be related to his injury during 
his service would be 20% of chance to be 
related to service.  

The second addendum reads as follows:

I believe that it is at least as likely 
as not (50% or greater likelihood) that 
the veteran's currently diagnosed back 
disability degenerative arthritis of the 
lumbosacral spine is etiologically 
related to injury sustained while on 
active duty.  This is based on the fact 
that it is quite unusual to develop such 
an extensive spinal stenosis with 
herniation at the age of 51, which is the 
age of the patient.  

At the bottom of the page containing the second addendum, it 
is noted that the examination report had been reviewed and 
approved by the examining physician.  

The veteran submitted a statement from a co-worker in October 
2002.  The co-worker wrote that he worked with the veteran 
from 1981 to 1983.  He was aware the veteran had back pain.  
He had taken steps to make the veteran's job easier and to 
minimize strain on the veteran's back at work.  

In November 2002 when the veteran submitted his substantive 
appeal he again asserted he had not received treatment during 
the 17 years after his separation from the service because 
his jobs did not include medical insurance or sick pay.  It 
had been necessary for him to work steadily to provide for 
his family.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Analysis.  The veteran was treated during service on numerous 
occasions for low back pain and he complained of back pain 
upon his separation examination.  The VA records demonstrate 
diagnosis of a degenerative joint disease of the lumbar spine 
from 1996 to the present.  The question that arises is 
whether or not the current degenerative joint disease of the 
lumbar spine is related to the relevant abnormal findings 
recorded in the service medical records, to include 
complaints of low back pain and a diagnosis of muscle strain.  

Two competent medical professionals have addressed this 
question.  The first performed the VA examination of the 
veteran in January 2002 and the second is the veteran's VA 
treating physician.  Reading the January 2002 examination 
report and the veteran's VA treatment records demonstrates 
that both had reviewed the veteran's current VA records.  

The treating physician attributed the veteran's current 
degenerative joint disease of the lumbar spine to an in-
service back injury, albeit without reference to the absence 
of post-service medical evidence until 1996.  The VA examiner 
of January 2002 offered conflicting opinions on the contended 
causal relationships.  Following a review of the record, to 
include these opinions, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's low back 
disability is linked to service. 

In weighing opinions of medical professionals the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that the 
factors for assessing the probative value of a medical 
opinion include the physicians access to the claims file and 
the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-449 (2000).  In this instance the first 
opinion and addendum stated the veteran had a trivial back 
injury in service in 1972 or 1973 and no further back 
symptoms until 1979.  That statement is clearly erroneous as 
the service medical include treatment for back pain in 
September 1972, June 1974, April 1976, October 1977 and in 
October and November 1979.  Those records of treatment also 
include references to episodic back pain and a history of 
recurrent back pain.  

The Board has also noted the reliance of the VA examiner on 
the gap in the medical record from service separation to 
1996.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
In this instance the veteran has provided a credible reason 
for the absence of treatment records, his lack of medical 
insurance and the failure of treatment in service to provide 
satisfactory relief of his pain.  He also submitted a 
statement from a co-worker that demonstrates the veteran had 
back pain during the period from 1981 to 1983 and was known 
to have a back disorder which required modifications to his 
work duties to prevent back strain.  The new regulations 
provide that lay evidence is considered competent when is 
provided by a person who has knowledge of facts or 
circumstances and conveys the matter that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The co-
worker related that a forklift was used to move vending 
machines the veteran was painting and repairing in an effort 
to avoid straining the veteran's back.  Such circumstances 
can be observed and described by a lay person.  The 
statements from the co-worker and veteran provide lay 
evidence of continuity of symptomatology of the back symptoms 
following service   38 C.F.R. § 3.303.  

As to the conflicting opinions from the same doctor, the 
Board has placed al least as much weight on the second 
addendum, which was reviewed and approved by the VA examiner, 
when considered in conjunction with the opinion of the 
veteran's VA treating physician.  Those opinions indicate 
that the veteran's degenerative joint disease of the lumbar 
spine is due to in-service low back trauma.  While the 
opinions that weigh against the claim are supported by a 
rationale and were preceded by a review of the record, as 
noted above, it was based, at least in part, on an inaccurate 
factual background, as the veteran clearly complained of low 
back pain on multiple occasions during service, to include 
upon his separation examination.  Moreover, the conflicting 
supportive opinion from the same physician was also based on 
a review of the record and supported by a rationale.  
Further, there is medical evidence of low back pain during 
service and credible lay evidence of post-service continuity 
of symptomatology

As the evidence is at least in equipoise as to whether the 
veteran's low back disability is linked to service, the Board 
finds that, with application of the doctrine of reasonable 
doubt, service connection for degenerative joint disease of 
the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



